Title: From James Madison to Fulwar Skipwith, 30 April 1808
From: Madison, James
To: Skipwith, Fulwar



Sir.
Department of State, April 30th. 1808.

You will receive herewith evidence of the Citizenship of Alexander Mc:Donnell, who, it appears, was impressed from the American Vessel, Lydia, into the British Ship Iris, some time in 1804, and was afterwards transferred to the Gun Brig Jackall, in which he was detained on the 6th. February 1807.  The documents are sent to you, at the request of the Wife of this Man, as she has learnt that the Gun Brig in question was driven ashore, and destroyed, near Calais, on the night of the 29th. of May 1807, and that the Crew was saved, but made Prisoners.  She flatters herself that it may be in your power with this clew, to cause her long absent Husband to be traced and his liberation effected, and it is for this purpose that the documents are now forwarded to you.  A letter is also enclosed for Mr. Mc:Donnell from his Wife.  I am &c.

James Madison.

